People ex rel. Valentin v Annucci (2018 NY Slip Op 01742)





People ex rel. Valentin v Annucci


2018 NY Slip Op 01742


Decided on March 16, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 16, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, LINDLEY, DEJOSEPH, AND NEMOYER, JJ.


225 KAH 16-00853

[*1]THE PEOPLE OF THE STATE OF NEW YORK EX REL. JASMINE VALENTIN, PETITIONER-APPELLANT,
vANTHONY ANNUCCI, ACTING COMMISSIONER, NEW YORK STATE DEPARTMENT OF CORRECTIONS AND COMMUNITY SUPERVISION, AND SHERYL ZENZEN, SUPERINTENDENT, ALBION CORRECTIONAL FACILITY, RESPONDENTS-RESPONDENTS. 


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (BENJAMIN L. NELSON OF COUNSEL), FOR PETITIONER-APPELLANT. 
ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (JEFFREY W. LANG OF COUNSEL), FOR RESPONDENTS-RESPONDENTS.
ALEXANDER A. REINERT, NEW YORK CITY, FOR THE PEOPLE OF THE STATE OF NEW YORK EX REL. JASMINE VALENTIN, AMICUS CURIAE. 

	Appeal from a judgment (denominated order) of the Supreme Court, Orleans County (James P. Punch, A.J.), entered February 11, 2016 in a habeas corpus proceeding. The judgment dismissed the petition. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Memorandum: Petitioner appeals from a judgment dismissing her petition for a writ of habeus corpus. The appeal has been rendered moot by petitioner's release to parole supervision (see People ex rel. Moore v Stallone, 151 AD3d 1839, 1839 [4th Dept 2017]; People ex rel. Yourdon v Semrau, 133 AD3d 1351, 1351 [4th Dept 2015]), and the exception to the mootness doctrine does not apply (see generally Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715 [1980]).
Entered: March 16, 2018
Mark W. Bennett
Clerk of the Court